DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haoliang Chen on 11/30/2021.
Claims 
1. (Currently Amended) An information transmission method, the method comprising:
receiving, by a serving radio access device, a first uplink data packet and a terminal identifier from a terminal, wherein the first uplink data packet comprises uplink data, wherein a key used for encrypting the first uplink data packet is generated through negotiation between the terminal and a radio access device that allocates the terminal identifier;
in response to determining that [[a]] the radio access device that allocates the terminal identifier is not the serving radio access device, sending, by the serving radio access device, first information to the terminal, wherein the first information is used to provide a notification about a key parameter of a key used for encrypting a second uplink data packet from the terminal, or wherein the first information is used to instruct the terminal to deduce the key used for encrypting the second uplink data packet; and
receiving, by the serving radio access device, the second uplink data packet from the terminal, wherein the second uplink data packet comprises the uplink data or newly transmitted uplink data.

5. (Canceled) 

6. (Currently Amended) An information transmission method, the method comprising:
sending, by a terminal, a first uplink data packet and a terminal identifier to a serving radio access device, wherein the first uplink data packet comprises uplink data, wherein a key used for encrypting the first uplink data packet is generated through negotiation between the terminal and a radio access device that allocates the terminal identifier;
receiving, by the terminal, first information sent by the serving radio access device, wherein the serving radio access device sends the first information in response to determining that [[a]] the radio access device that allocates the terminal identifier is not the serving radio access device, wherein the first information is used to provide a notification about a key parameter used for encrypting a second uplink data packet from the terminal, or wherein the first information is used to instruct the terminal to deduce a key used for encrypting the second uplink data packet; 
encrypting, by the terminal, the second uplink data packet based on the first information; and 
sending, by the terminal, the second uplink data packet to the serving radio access device, wherein the second uplink data packet comprises the uplink data or newly transmitted uplink data.

7. (Canceled) 

8. (Currently Amended) A terminal, the terminal comprising:
a transmitter, configured to send a first uplink data packet and a terminal identifier to a serving radio access device, wherein the first uplink data packet comprises uplink data, wherein a key used for encrypting the first uplink data packet is generated through negotiation between the terminal and a radio access device that allocates the terminal identifier;
a receiver, configured to receive first information sent by the serving radio access device, wherein the serving radio access device sends the first information in response to determining that [[a]] the radio access device that allocates the terminal identifier is not the serving radio access device, wherein the first information is used to determine a key used for encrypting a second uplink data packet from the terminal, or wherein the first information is used to instruct the terminal to deduce the key used for encrypting the second uplink data packet; 
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and 
wherein the transmitter is further configured to send the second uplink data packet to the serving radio access device, wherein the second uplink data packet comprises the uplink data or newly transmitted uplink data.

9. (Canceled) 

Allowable Subject matter
Claims 1-4, 6 and 8 are allowed. 
Examiner’s comment
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record, ZTE: “Handling token and key derivation for data transmitting in RRC Inactive” in view of HUAWEI: “UL data transmission without RRC signaling without initiating transition to active”  discloses in response to determining that the radio access device that allocates the terminal identifier is not the serving radio access device, sending, by the serving radio access device, first information to the terminal, wherein the first information is used to provide a notification about a key parameter of a key used for encrypting a second uplink data packet from the terminal, or wherein the first information is used to instruct the terminal to deduce the key used for encrypting the second uplink data packet; and receiving, by the serving radio access device, the second uplink data packet from the terminal, wherein the second uplink data packet comprises the uplink data or newly transmitted uplink data.
in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Maguire (US 20160044556):
Van Phan (US 20150131475): A method for providing an ad-hoc network provided, wherein at least one group of mobile devices operate as a device-to-device cluster having a currently elected cluster head device. The method comprises configuring, in a network apparatus for the device-to-device cluster, a cluster-specific cell-level radio network temporary identifier C-RNTI on the basis of a content-sharing service requested within the device-to-device cluster.
Westberg (US 9014142): A method of providing for the transfer of an IP flow when a client is handed over from a first to a second radio layer node of a cellular communications network. The method comprises establishing said IP flow between a client and an application of a local service network within or connected to said first radio layer node, and sending said IP flow over a radio access bearer extending between the client and the first radio layer node, and maintaining within a mobility database a mapping between an identifier of the client, an IP address of said application, and an IP address of said local service network. Prior to or upon handover of the client from said first radio layer node to the second radio layer node, a request including the client identifier is sent from said second to said first radio layer node or to another node if the central mobility database is maintained in that other node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357. The examiner can normally be reached Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        
/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498